The defendant has appealed from a judgment of separation from bed and board. The cause for the separation was cruel treatment on the part of the defendant, of such a nature as to make it intolerable for the plaintiff to live with him. On two occasions he abused her mercilessly, and on one of those occasions slapped her and threatened to kill her. She left in great fear of him, and has been afraid ever since to return. His defense is that his anger and abuse of his wife was provoked by a grave indiscretion on her part. There is some truth in the plea, but we are not prepared to say that the district judge erred in his finding that the provocation was not justification for the defendant's cruelty towards his wife. It is now nearly three years since she left him, and it is not more likely now that they would become reconciled without a decree of separation than with one. There is no question of law in the *Page 958 
case; and the record does not disclose that the district judge was in error as to the facts.
The judgment is affirmed.
OVERTON, J., dissents.